Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection of the claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, made in the previous Office action, has been withdrawn in view of the Applicant’s amendment filed on 7/28/2021.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 10, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. US 2014/0204738 in view of Masuda et al. US 6,201,810.
Claims 1, 7 and 14:
Carter et al. discloses a method for managing deadlocks for lossless data traffic, an Information Handling System (IHS), comprising: a processing system; and a memory 
a second networking device (506c; Carter et al. Fig. 5); a third networking device (506f; Carter et al. Fig. 5); and
a first networking device (506a; Carter et al. Fig. 5) that is coupled to the second networking device (506c; Carter et al. Fig. 5) and the third networking device (506f; Carter et al. Fig. 5), wherein the first networking device is configured to:
provide, on a first data traffic path (504; Carter et al. Fig. 5) via the second networking device (506c; Carter et al. Fig. 5) and to a destination (506b; Carter et al. Fig. 5), a lossless data traffic flow (Carter et al.; [0021]; [0030]);
receive, from the second networking device via a port that is connected to the second networking device, a congestion communication (pause frames; Carter et al.; [0002]; [0036]) that is indicative of a deadlock associated with the second networking device (Carter et al.; [0002]; [0025]);
identify, via at least one application layer (routing configuration logic), that the first data traffic path is provided via a route that is included in one or more routes that are reachable via the second networking device that is connected to the port (Carter et al.; [0030]; [0033]; [0034]); and
identify, in response to receiving the congestion communication (Carter et al.; [0036]; [0037]), the first data traffic path as a congested route, wherein the identification of the first data traffic path as the congested route causes the first networking device to provide the lossless data traffic flow on a second data traffic path (506a to 506f to 506e 
Carter et al. fails to teach identify by associating a congestion flag with the first data traffic path, wherein the identification of the first data traffic path as the congested route causes a removal of the first data traffic path as a possible route for the lossless data traffic flow.
However, Masuda et al. discloses to identify by associating a congestion flag (ALM; Masuda et al.; Fig. 8) with the first data traffic path, wherein the identification of the first data traffic path as the congested route causes a removal of the first data traffic path as a possible route for the data traffic flow (Masuda et al.; column 7, line 60-column 8, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ALM flag in response to congestion in the system taught by Carter et al. and to select the path without congestion (Nor) accordingly as taught by Masuda et al. (Masuda et al.; Fig. 8) for the lossless data traffic flow in order to manage congestion in the network.
Claims 3, 9 and 16:
Carter et al. and Masuda et al. disclose the claimed invention as to claims 1, 7 and 14 above.
Furthermore, Carter et al. discloses the first networking device is configured to: remove (Carter et al.; [0037]), via at least one non-application layer (layer; [0028], where the edge-disjoint spanning trees are on different layers; [0025]; [0028]), a reachability of the destination (506b; Carter et al. Fig. 5) via the second networking 
Claims 4, 10 and 17:
Carter et al. and Masuda et al. disclose the claimed invention as to claims 1, 7 and 14 above.
Furthermore, Carter et al. discloses regarding claims 4, 10 and 17, the first networking device is configured to: generate, in response to identifying the first data traffic path as the congested route, a path switch for the one or more routes that are reachable via the second networking device that is connected to the port (Carter et al.; [0036]; [0037]).
Furthermore, Masuda et al. discloses regarding claims 4, 10 and 17, a congestion alarm for the one or more routes (Masuda et al.; column 7, line 60-column 8, line 15).

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. US 2014/0204738 in view of Masuda et al. US 6,201,810 and further in view of Lay 2005/0033531.
Carter et al. and Masuda et al. disclose the claimed invention as to claims 1, 7 and 14 above.

providing the identification of the first data traffic path as the congested route,
the lossless data traffic flow on the first data traffic path via the second networking device to the destination (Carter et al.; [0033]; [0034]; [0036]; [0037]).
Carter et al. and Masuda et al. fail to teach determine that the congestion situation in the second networking device no longer exists; and
remove, in response to determine that the congestion situation in the second networking device no longer exists, the identification of a congestion on a route; wherein the removal of the identification of the first data traffic path as the congested route causes the first networking device to provide the transmission.
	However, Lay discloses the above limitations (Lay; Fig. 4; [0021]; [0022]; [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pause off transmissions when there is no congestion and resume transmissions on a route in response to receiving pause off frame in the system taught by Carter et al. and Masuda et al. as taught by Lay in order to provide adaptive flow control in the system.

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. US 2014/0204738 in view of Masuda et al. US 6,201,810 in view of Lay 2005/0033531 and further in view of Yabusaki et al. US 2012/0069739.
Carter et al., Masuda et al. and Lay disclose the claimed invention as to claims 5, 11 and 18 above.

receive, on a port that is connected to the second networking device, a decongested communication that is indicative that the deadlock associated with the second networking device no longer exists (Lay; Fig. 4; [0021]; [0022]; [0034]) (Carter et al.; Fig. 5; [0033]; [0034]; [0036]; [0037]; [0002]; [0025]);
identify, via at least one application layer (routing configuration logic), the second networking device that is connected to the port (Carter et al.; Fig. 2; [0033]; [0034]);
determine that the destination is reachable utilizing the first data traffic path via the second networking device (Carter et al.; Fig. 5; [0033]; [0034]); and
remove the identification of the first data traffic path via the second networking device as the congested route (Lay; Fig. 4; [0021]; [0022]; [0034] (Carter et al.; Fig. 5; [0033]; [0034])).
Carter et al. and Lay fail to teach remove by resetting a congestion flag associated with the first data traffic path.
However, Yabusaki et al. discloses the above limitation (storing "NO" in the 
congestion flag indicates that the route is not congested; Yabusaki et al.; [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store flag indicating that the route is not congested in the system taught by Carter et al., Masuda et al. and Lay as taught by Yabusaki et al. in order to manage congestion information in the system.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. US 2014/0204738 in view of Masuda et al. US 6,201,810 and further in view of Huang et al. US 9,929,829.
Carter et al. and Masuda et al. disclose the claimed invention as to claims 7 and 14 above.
Carter et al. and Masuda et al.  fail to teach congestion communication is a Priority Flow Control (PFC) communication.
However, Huang et al. discloses congestion communication is a Priority Flow Control (PFC) communication (Huang et al.; column 5, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend pause in the system taught by Carter et al. and Masuda et al. as taught by Huang et al. in order to provide flow control for different priority classes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416